Per Curiam.
Relators ask that an order issue requiring the city of Bay City to show cause why manclamus should not issue compelling it to pay interest on certain *119orders given for work done in paving in 1883 upon contracts made in 1882.
The amount for which the orders were given has been paid, and accepted by relators. The orders' contain no promise to pay interest, and were payable out of a particular fund. We find no statute or authority for the payment of such interest. The order must be denied.